Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 69-96 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No.10,152,529. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim limitations are contained in the more detailed claim of ‘529 as pointed out below.
Regarding claim 69, ‘529 discloses A method of generating a treatment map implemented on a computing device, comprising (claim 1, line 1, a method is obvious in view of the recited system): receiving a digital two-dimensional microbe profile of a skin surface of an individual with the computing device, the digital two-dimensional microbe profile of the skin surface of the individual including a two-dimensional spatial distribution, a relative abundance, and an identity of one or more types of microbes at each of one or more locations on the skin surface of the individual overlaid with a feature map of the skin surface of the individual (claim 1 lines 2-9); selecting one or 
Claims 70-96 are similarly mapped to the dependent claims 2-10.
Claims 69-96 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No.10,010,704. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim limitations are contained in the more detailed claim of ‘704. The claims are . 
Claims 69-96 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-36 of U.S. Patent No.9,549,703. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim limitations are contained in the more detailed claim of ‘703. The claims are similarly mapped and analyzed as above with the ‘529 patent. Note that a terminal disclaimer was filed for the parent patent 10152529 and 9,549,703.
Claims 69-96 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-36 of U.S. Patent No.9,526,450. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim limitations are contained in the more detailed claim of ‘450. The claims are similarly mapped and analyzed as above with the ‘529 patent. Note that a terminal disclaimer was filed for the parent patent 10152529 and 9526450.
Allowable Subject Matter
Claims 69-96 have no art rejections and would be allowable if the double patenting rejections are overcome. The reasons for allowance are the same as for the parent application 14/192,680 (now patent 10,152,529).
Contact Information







Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN B STREGE whose telephone number is (571)272-7457. The examiner can normally be reached M-F 9-5 (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on (571)272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN B STREGE/Primary Examiner, Art Unit 2669